



COURT OF APPEAL FOR ONTARIO

CITATION: Phillion v.
    Ontario (Attorney General), 2014 ONCA 567

DATE: 20140731

DOCKET: C57043

Goudge, Feldman and MacFarland JJ.A.

BETWEEN

Romeo Joseph Phillion

Appellant (Plaintiff)

and

Attorney General for Ontario, John Andrew
    McCombie, Stephen Nadori and The Ottawa Police Services Board

Respondent (Defendants)

William V. Sasso and David Robins, for the appellant

C. Kirk Boggs and Jasmine T. Akbarali, for the
    respondents, John Andrew McCombie, Stephen Nadori and The Ottawa Police
    Services Board

Ronald Carr and Heather C. Mackay, for the respondent,
    Attorney General for Ontario

Heard: February 13, 2014

On appeal from the order of Justice E. Eva Frank of the
    Superior Court of Justice, dated April 24, 2013.

Feldman J.A.:

[1]

In 1972, Mr. Phillion confessed to the 1967 murder of Leopold Roy in
    Ottawa. Shortly thereafter, he retracted his confession. He was convicted of
    murder and sentenced to life imprisonment, with unsuccessful appeals up to the
    Supreme Court of Canada. He maintained his innocence throughout 31 years of
    incarceration.

[2]

Following the Supreme Court of Canadas 1991 decision in
R. v.
    Stinchcombe
,

[1991] 3 S.C.R. 326, he sought to reopen his case
    and made requests for full disclosure of his Crown file, but received only a
    redacted version. It was not until 1998 that he received an envelope from his
    parole officer containing a copy of his Corrections Canada file, which included
    previously undisclosed, potentially exculpatory evidence, including a report
    written by the investigating officer on the Roy murder case, Detective McCombie
    (the 1968 McCombie Report).

[3]

In that report, Detective McCombie confirmed Mr Phillion's alibi that he
    had stopped at a service station in Trenton, Ontario, at a time that would have
    precluded him from getting to Ottawa in time to commit the murder. Based on
    that alibi, the report concluded with Detective McCombies opinion that
    Phillion could not have committed the murder. Not included in the report was
    the fact that the detective claimed that he subsequently discredited the alibi
    by visiting Trenton and speaking with the mechanic.

[4]

In 2003, with the help of the Innocence Project, Mr. Phillion filed an
    application with the federal Minister of Justice for a review of his conviction
    under s. 696.1 of the Criminal Code. Following that application, Mr. Phillion
    was released on bail. Eventually, the Minister ordered a reference to this
    court: see
R. v. Phillion
, 2009 ONCA 202, 241 C.C.C. (3d) 193.

[5]

For the majority, Moldaver J.A. concluded that based on the Crown
    disclosure obligations that existed at the time of the trial, which did not
    require disclosure of a discredited alibi, Mr. Phillions trial had not been
    unfair. But, on the reference, the 1968 McCombie Report was admitted as fresh
    evidence that could have affected the outcome of the trial. Based on that fresh
    evidence, Mr. Phillions conviction was quashed and a new trial was ordered.

[6]

The Crown determined that it could not proceed with a new trial because
    of the effects of the passage of time on the availability of witnesses and
    memories, and instead advised that it would be withdrawing the charge. Mr.
    Phillion then brought a s. 24(1)
Charter

application for an order that he be re-arraigned so that
    he could plead not guilty and have the opportunity to be acquitted.

[7]

That application was dismissed by Ratushny J. on March 18, 2010:
R.
    v. Phillion
, 2010 ONSC 1604, 256 C.C.C. (3d) 63. She found that the trial
    had been unfair because possibly exculpatory evidence had been kept from the
    defence
[1]
,
    but that the decision to withdraw the charge after the order for a new trial
    was within the prosecutorial discretion of the Crown and not reviewable. The murder
    charge was then withdrawn by the Crown on April 29, 2010.

[8]

The present appeal relates to a civil action that Mr. Phillion commenced
    in April 2012, which seeks damages for the alleged negligence and wrongdoing of
    the Crown and police in relation to his murder conviction. Mr. Phillion claims
    that but for this negligence or deliberate wrongdoing in failing to disclose
    the potentially exculpatory evidence, he would not have been convicted;
    alternatively, his wrongful conviction would have been discovered and quashed
    sooner.

[9]

The respondents moved to have the action either dismissed as an abuse of
    process on the basis that the issues raised in the claim had already been
    determined by this court on the reference, or to have the action permanently
    stayed because it is now impossible for the action to be reasonably tried. The motion
    judge dismissed Mr. Phillions action, finding (1) that it was an abuse of
    process, and (2) that if it was not an abuse of process, it should be stayed
    under s. 106 of the
Courts of Justice Act,
R.S.O. 1990, c. C.43.

[10]

In
    my view, the trial judge erred by dismissing the action for abuse of process
    and by ordering a stay. For the reasons that follow, I would allow the appeal.

Decision of the Court of Appeal on the Reference

[11]

As
    this courts findings on the reference were central to determining whether Mr.
    Phillions civil action was an abuse of process or whether it was appropriate
    to grant a permanent stay, it is necessary to review those findings in some
    detail.

[12]

The
    Minister referred two questions to the Court of Appeal on the reference. The
    first question related to the effect of the discovery of the 1968 McCombie
    Report and prior statements of witnesses that were not in evidence at the
    trial. That reference question provided in relevant part:

Having regard to the accompanying record filed with this
    Reference and such further material and evidence as this Honourable Court sees
    fit to receive,

1. In the circumstances of this case,
    would the new information concerning the non-disclosure of Mr. Phillions alibi
    which is described in police reports authored by Detective McCombie, and the
    non-disclosure of the statements of Mr. and Mrs. Barbe and Mr. Loyer, be
    admissible on appeal to the Court of Appeal?

....

If this Honourable Court concludes that the non-disclosure
    referred to in paragraph 1 would be admissible in the court of appeal, I do
    hereby respectfully refer to this Honourable Court, pursuant to paragraph
    696.3(3)(a)(ii) of the
Criminal Code
, based on a consideration of the
    existing record herein, the evidence already heard, and such further evidence
    as this Honourable Court in its discretion may receive and consider, to
    determine the case as if it were an appeal by Romeo Pillion.

[13]

For
    the purposes of the reference, the court reviewed the documentary record and
    also heard oral evidence from key players in the trial process, including
    Detective McCombie, other detectives, Crown Attorney Lindsay, and defence
    counsel, Mr. Cogan. Detective McCombie testified that he believed that
    subsequent to his 1968 report, he went to Trenton. While there, he spoke to the
    service station attendant and brought back with him the radio that Mr. Phillion
    left there as well as records showing that the timing of Mr. Phillions trip to
    Trenton would have allowed him to get back to Ottawa in time to commit the
    murder. In other words, he had discredited the Trenton alibi. Unfortunately, no
    record existed of any subsequent report to that effect, nor did any of the
    material the detective recalled bringing from Trenton still exist.

[14]

Mr.
    Lindsay testified that he could not remember any specifics, but that based on
    his practice, he thought he would have disclosed the discredited alibi to the
    defence. However, Mr. Cogan testified that he did not know at the time about
    the 1968 McCombie Report or any other steps the police took in relation to the
    Trenton alibi.

[15]

The
    record before the court showed that at the preliminary inquiry, Mr. Cogan had
    asked Detective McCombie some open-ended questions about the investigation and
    was told that there was nothing more. Moldaver J.A. characterized the
    detectives answers as less than forthcoming and hardly enlightening. As a
    result, Moldaver J.A. identified a number of now-unanswerable questions that
    caused him concern, and which he acknowledged were disturbing features of the
    documentary record.

[16]

Moldaver
    J.A. approached the analysis of whether the new information would be admissible
    on the appeal in two stages. The first stage was to determine whether the new
    evidence was admissible on appeal on the basis that the Crowns failure to
    disclose the 1968 McCombie Report at the time of the trial created an unfair
    trial causing a miscarriage of justice. To determine whether the non-disclosure
    resulted in an unfair trial, the appellant was required to show that he was
    entitled to that evidence at the time of the trial:
R. v. Truscott
,
    2007 ONCA 575, 225 C.C.C. (3d) 321.

[17]

To
    answer that question, Moldaver J.A. discussed and answered three sub-issues.
    The first was whether the Trenton alibi had been discredited. If it had not,
    then the Crown had an obligation to disclose it. The Crown position was that
    the alibi had been discredited by Detective McCombie before trial. The Crown
    therefore argued that it did not have to be disclosed to the defence according
    to Crown disclosure obligations at the time of the trial. Because Mr. Phillion
    had the onus to prove that his trial was unfair, he had to prove on a balance
    of probabilities that the Trenton alibi had not been discredited and should
    have been disclosed to him by the Crown.

[18]

However,
    the court found that based on all the evidence before it, the evidentiary
    scales [were] evenly balanced; the court could not decide one way or the other
    whether the alibi had been discredited by the police. Therefore, Mr. Phillion
    had not met his onus of proof on that issue.

[19]

The
    second sub-issue was whether the defence knew about the discredited alibi and
    chose not to put the alibi issue before the jury. If so, there was no
    unfairness. On that point, the court was fully satisfied that defence counsel
    did not know about the 1968 McCombie Report or anything about the steps the
    police had taken in relation to the Trenton alibi. Having tried to probe the
    issue both at the preliminary inquiry and at trial without success, defence
    counsel eventually agreed not to contest the Crowns assertion that Mr.
    Phillion was in Ottawa at the time of the murder. In concluding on this point,
    Moldaver J.A. commented that had defence counsel had the 1968 McCombie Report
    at the trial, it would have been gold in [his] hands.

[20]

The
    third sub-issue was whether, in 1972, the Crown had a duty to disclose a
    discredited alibi.  The court concluded that although that duty exists now, the
    Crown did not have that legal duty in a criminal case in 1972. The Crowns
    failure to disclose the discredited alibi therefore did not create an unfair
    trial under the standards that existed at that time. As there was no trial
    unfairness based on the Crowns failure to disclose the discredited alibi, the
    newly discovered evidence could not be admitted on appeal on that basis.

[21]

The
    court then turned to the second stage of the admissibility analysis, which was
    whether the newly discovered evidence should be admitted on appeal based on the
Palmer
test for the admission of fresh evidence: see
R. v. Palmer
,
    [1980] 1 S.C.R. 759. Moldaver J.A. concluded that the newly discovered evidence
    met the three
Palmer
criteria as set out in
Truscott
, at
    para. 92, for the admission of fresh evidence on an appeal: the evidence was
    admissible; it was cogent, that is, it could have affected the outcome of the
    trial; and it could not have been discovered with more due diligence on the
    part of the defence.

[22]

Once
    the court admitted the evidence based on the
Palmer
test, and having
    found that the evidence could reasonably have affected the outcome of Mr.
    Phillions trial, the remedy was to set aside the verdict and order a new
    trial.

[23]

In
    summary, the court took two separate approaches to the reference question to
    decide whether the newly discovered evidence should be admitted on the appeal
    and the remedy if it was admitted. Applying the first approach, the court found
    there was no unfair trial according to 1972 standards of prosecutorial conduct.
    However, using the
Palmer
test, the verdict could not stand because
    cogent evidence that existed at the time could have affected the outcome of the
    trial but was not put before the jury.

Decision of the Motion Judge

[24]

The
    appellant commenced his civil action in April 2012, claiming damages against
    the Attorney General for Ontario, two of the police officers involved in his
    trial, and the Ottawa Police Service. The appellants claims are in tort,
    framed in conspiracy, fraudulent and negligent misrepresentation, malicious
    prosecution, negligence and misfeasance in public office. He also alleges
    breaches of ss. 7 and 11(d) of the
Charter
.

[25]

The
    respondents moved for an order dismissing the action as an abuse of process
    under rule 21.01(3)(d) of the
Rules of Civil Procedure
, or permanently
    staying the action under s. 106 of the
Courts of Justice Act
. Both
    remedies were based on the position that the appellant was seeking to
    relitigate the same issues that had already been determined on the reference,
    and that the evidence would effectively be limited to the evidence that was
    heard on the reference.

[26]

The
    motion judge viewed the appellants claims as premised on his position that he
    had an alibi that the police had verified but failed to disclose.  She
    concluded that the civil action amounted to an abuse of process because it
    constituted an attempt to relitigate issues that were before the Court of
    Appeal; it was an implicit attack on the correctness of the factual basis of
    the decision; and it would risk undermining the integrity of the judicial
    system.

[27]

Specifically,
    the motion judge concluded that the Court of Appeal found as a fact that (1)
    there had been no wrongdoing by the Crown, and (2)  Mr. Phillion could not
    prove on a balance of probabilities that the Trenton alibi had not been
    discredited. She also concluded that these two findings were inconsistent with
    liability in this civil action.  In particular, the appellant would not be
    able to prove negligence or any other wrongful act on the part of the
    respondents unless he could show that the Trenton alibi had not been
    discredited, and that issue had already been decided by the Court of Appeal on
    the reference. She therefore dismissed the action as an abuse of process

[28]

The
    motion judge also found that the action should be permanently stayed on the
    same grounds of relitigation as well as on the grounds that a fair trial could
    not now be held because of the effects of the passage of time on the
    availability of witnesses and their memories. She saw little prejudice to the
    appellant because of his inability to establish essential components of his
    claim, and great prejudice to the respondents in their inability to lead
    evidence to refute the appellants allegations.

Analysis

(1)

Abuse of Process

[29]

The
    leading case on the doctrine of abuse of process is the Supreme Court of
    Canadas decision in
Toronto (City) v. C.U.P.E., Local 79
, 2003 SCC
    63, [2003] 3 S.C.R. 77. Arbour J. explained, at paras. 35-37, that this
    doctrine represents the inherent and residual discretion to prevent an abuse
    of the courts process when other doctrines such as issue estoppel may not be
    available. At para. 35, she adopted the words of McLachlin J. (as she then was)
    in
R. v. Scott,
[1990] 3 S.C.R. 979, at p. 1007, as follows:

[A]buse of process may be established where: (1) the
    proceedings are oppressive or vexatious; and, (2) violate the fundamental
    principles of justice underlying the communitys sense of fair play and
    decency. The concepts of oppressiveness and vexatiousness underline the
    interest of the accused in a fair trial. But the doctrine evokes as well the
    public interest in a fair and just trial process and the proper administration
    of justice.

[30]

As
    it relates to this case, the doctrine has been applied to prevent relitigation
    when the requirements of issue estoppel cannot be met (as is the case here,
    because the parties to the two proceedings are not the same), but when
    allowing the litigation to proceed would nonetheless violate such principles
    as judicial economy, consistency, finality and the integrity of the
    administration of justice:
C.U.P.E.
, at para. 37. The court
    emphasized that the focus of the doctrine of abuse of process is less on the
    parties and more on the integrity of judicial decision making as a branch of
    the administration of justice:
C.U.P.E.
, at para. 43.

[31]

In
R. v. Mahalingan
, 2008 SCC 63, [2008] 3 S.C.R. 316, at para. 42,
    McLachlin C.J. expressed the view that the doctrine of abuse of process is
    vague and variable, pointing out that the Supreme Court has said that
    successful reliance on the doctrine will be extremely rare. Importantly for
    this appeal, she stated further, at para 42, that:

To date, the doctrine has not been much used to protect against
    relitigation, and indeed there is authority for the proposition that
    relitigation, without more, simply does not reach the threshold required for a
    finding of abuse of process. [Citation omitted.]

[32]

With
    respect to the motion judge, in finding that abuse of process should be applied
    in this case, in my view she fell into error in two respects. First, she failed
    to analyze the nature and purpose of the reference, including the specific
    question the court was asked to answer, in comparison with the issues raised in
    the civil claims. In that context, she erred in concluding that the issue
    whether the Trenton alibi had been discredited was a roadblock to the civil
    claim, and in taking an overly broad view of the findings of fact that she
    believed were made by the Court of Appeal on the reference.

[33]

Second,
    in holding that on the reference the court made findings of fact that could not
    be revisited, she did not consider the effect of the remedy that the reference
    court ordered, which was a new criminal trial. At the new trial, all issues
    would have been open for decision by a jury, including, most importantly,
    whether the Trenton alibi had been discredited.

[34]

Dealing
    with the first error, the statement of claim is broadly drafted. It seeks
    compensation in tort for the appellants conviction because information about
    an alibi was withheld from the defence. The court on the reference found that
    if the jury had been told about the Trenton alibi and about Detective
    McCombies evidence of how he discredited it, including the fact that the
    documentation and the car radio he took from Trenton had been lost by the time
    of the trial, they may have had a reasonable doubt about the appellants guilt.

[35]

Accepting
    that at the time, the Crown did not have a positive obligation to disclose a
    discredited alibi, the police and Crown could arguably still be found liable to
    the appellant in tort. For example, had the detective not given misleading
    answers at the preliminary hearing about the extent of his investigation 
    answers that the Crown did not correct  the defence may well have learned
    about his 1968 report and his assertion that he later changed his view. Defence
    counsel would then have been able to explore the issue with the jury. As
    Moldaver J.A. stated, that information would have been gold in defence
    counsels hands.

[36]

Another
    aspect of the claim not discussed on the reference was whether there is any
    liability on the respondents for the extra time the appellant spent in custody
    after the
Stinchcombe
decision, when the appellant was continuing to
    ask to see the full Crown brief but received only a redacted version.  Part of
    his damages claim is for the extra time spent in custody as a result of that
    delay.

[37]

The
    motion judge addressed this issue by saying that implicit in the courts
    finding that the Crown had no duty to disclose at the time of the trial was the
    corollary that it also had no duty to later correct the non-disclosure.
    However, this was a unique circumstance in which the appellant was continually
    asking for disclosure after the trial. The Court of Appeal on the reference
    neither considered nor commented on whether the Crown or police owed a common
    law duty, following
Stinchcombe
, to disclose the full Crown brief when
    it was requested by a convicted person.  In my view, it cannot be an abuse of
    process to seek to litigate that claim.

[38]

These
    are two examples of claims that do not depend on setting aside any conclusion
    reached by the Court of Appeal on the reference. I do not propose in these
    reasons to parse the claims pleaded in the statement of claim, as the reasons
    for decision treated the matter as an all-or-nothing motion to strike the
    entire claim for abuse of process. Whether each of the particular claims will
    necessarily go to trial need not be decided on this appeal.

[39]

I
    now turn to the second error the motion judge made in concluding that it would
    be an abuse of process for the appellant to pursue a civil action for
    wrongdoing against the state authorities. She came to this conclusion based on
    her view that all of the issues had already been determined by the Court of
    Appeal on the reference. In particular, the motion judge emphasized that the
    court found no wrongdoing on the part of the authorities.

[40]

However,
    that finding was made only for the purpose of deciding whether the newly
    discovered evidence could be admitted on appeal based on trial unfairness. The
    court did not consider whether the respondents breached any common law duty of
    care or whether they owed any such duty to the appellant.

[41]

Most
    importantly, the Court of Appeal admitted the evidence on other grounds and
    then ordered a new trial. The court placed no restrictions on the conduct of
    that trial or on the issues that could be raised. Clearly, had the trial
    proceeded, the defence would have raised the alibi and the fact that Detective
    McCombie had concluded in 1968 that the appellant was not the murderer. The
    Crown would have led the evidence of how the alibi was discredited. It would
    have been open to the jury to accept, reject or have a reasonable doubt about
    the key issue that the Court of Appeal could not decide: whether the Trenton
    alibi had been discredited. If the jury did not believe that the alibi had been
    discredited by Detective McCombie, then the finding by the Court of Appeal that
    there was no duty on the Crown to disclose would itself be implicitly
    discredited.

[42]

Without
    seeking to set out a general rule applicable to all references, the nature of
    the reference in this particular case was such that the findings of the court
    could not have been intended to bind a future hearing if a new trial was
    ordered.

[43]

It
    follows that the same conclusion applies with respect to a civil action. It is
    also consistent with the fairness analysis recently adopted by the Supreme
    Court of Canada in
Penner v. Niagara (Regional Police Services Board)
,
    2013 SCC 19, [2013] 2 S.C.R. 125.

[44]

In
    that case, Cromwell and Karakatsanis JJ. discuss two ways in which the
    operation of the doctrine of issue estoppel can be unfair to a party. The first
    is when the original proceeding was unfair. The second occurs when it is unfair
    to use the results of a prior proceeding to bar a subsequent proceeding. They
    note that fairness in this context is a much more nuanced inquiry. As an
    example, injustice can arise when there is a significant difference between
    the purposes, process or stakes involved in the two proceedings:
Penner
,
    at para. 42. In my view, a similar analysis applies here in the related context
    of abuse of process: see also the discussion in
C.U.P.E.
, at para. 53.

[45]

The
    reference was a unique proceeding initiated by the Minister of Justice for the
    purpose of inquiring into a possible wrongful conviction. Mr. Phillion had the
    onus of proof to either show trial unfairness or meet the
Palmer
test
    in order to have the newly discovered evidence admitted. However, to do that,
    he did not need to prove anything about the police or Crown motive or intent
    behind their failure to disclose. His focus was on satisfying the court that
    his conviction had to be set aside.

[46]

The
    motion judge acknowledged that at the reference, Mr. Phillion did not impugn
    the integrity of Mr. Lindsay or Detective McCombie, but she stated that the
    court would nevertheless have had to find improper conduct on their part in
    order to agree with Mr. Phillion that they should have disclosed the 1968
    McCombie Report. She reasoned that the court implicitly found that the
    respondents did not act out of malice. Therefore, she held that although the
    appellant did not raise that issue on the reference, because of the courts
    implicit finding, he is now precluded from raising their intent in a subsequent
    civil action.

[47]

Contrary
    to the motion judges finding, in my view, the specific purpose of the
    reference and the questions it addressed indicate that the stakes, purpose and
    process were entirely different from this civil action. It would therefore be
    unfair to preclude the appellant from bringing a civil action on the basis that
    he is bound by an implicit finding made on the reference that there was no
    malice.

[48]

Finally,
    and in any event, the findings made on the reference with respect to the
    conduct of the Crown and police did not consider any issues of negligence or a
    common law duty of care, as alleged in the statement of claim.

Conclusion on Abuse of Process

[49]

In
    my view, the order dismissing the action as an abuse of process must be set
    aside. Such orders are only to be granted in the clearest cases and only when
    allowing the action to proceed would bring the administration of justice into
    disrepute. The motion judge erred in law in concluding that this was a case of
    relitigation and that it justified the application of the doctrine of abuse of
    process.

(2)

Stay of Proceedings

[50]

The
    motion judge exercised her discretion to grant the stay based on a number of
    grounds, recognizing that the balance of convenience must weigh significantly
    in favour of doing so. In addition, she noted that a stay is to be granted
    rarely and only in the clearest cases.

[51]

The
    first ground relied on by the motion judge was the passage of 40 years since
    the police investigated the Trenton alibi. Consequently, memories have faded
    and witnesses have died. She referred to the fact that Mr. Phillions position
    on the reference was that a retrial was not possible for those very reasons. Of
    course, that submission supported his request for an acquittal as the remedy he
    was asking for on the reference.

[52]

However,
    the Court of Appeal on the reference could not acquit the appellant based on
    the record, and therefore ordered a new trial in the face of the problems
    created by the passage of time.

[53]

I
    do not agree with the motion judge that the passage of time indicates that a
    stay is appropriate. The fact that so much time has passed is no fault of the
    appellants. Whether wrongfully or not, it was the respondents who had the
    knowledge of the information that led to the reference, to the setting aside of
    the verdict and to the eventual withdrawal of the charge. To in effect punish
    the appellant for the passage of time in these circumstances by staying his
    action strikes me as manifestly unfair. Finally, no one has suggested that the
    action was commenced outside the limitation period  another factor that speaks
    against a stay based on the passage of time.

[54]

Second,
    the motion judge took into account as a factor in favour of granting a stay,
    the appellants contrary positions on the reference and in his civil action
    with respect to two issues: (1) whether the passage of time meant no proper
    trial could now be held, and (2) whether he was impugning the conduct of the
    respondents. In my view, the motion judge erred in so doing in the
    circumstances of this case. On the issue of the effect of the passage of time,
    once the Court of Appeal effectively rejected the appellants position, he was
    entitled to change that position going forward. On the issue of impugning the
    integrity of the respondents, as discussed above, that was not an issue that
    the appellant had to prove on the reference. Now, in the civil case, he does.

[55]

The
    third factor the motion judge relied on was the prejudice to Mr. Lindsay (not a
    named party to the civil case), and to Detective McCombie in having to defend
    against the appellants allegations of collusion, which the motion judge
    described as scandalous. I agree that prejudice to the respondents and other
    named actors is a factor to be weighed. However, in this case, it cannot be
    said that the balance tips heavily in favour of a stay.

[56]

To
    the contrary, in my view, it would further bring the administration of justice
    into disrepute to grant a stay in these circumstances and deprive the appellant
    of any opportunity to seek financial redress for his conviction, when he did
    not have the opportunity to present a full defence at his trial.

Conclusion

[57]

I
    would allow the appeal on both grounds and set aside the orders. The appellant
    and the Crown advised the court that neither sought costs against the other.
    The appellant shall have fifty percent of his costs against the other
    respondents fixed in the amount of $15,000 inclusive of disbursements and HST.

Released: KF July 31, 2014

K. Feldman J.A.

I agree. S.T. Goudge
    J.A.

I agree. J.
    MacFarland J.A.





[1]
The
    finding by the Court of Appeal on the reference that the appellants trial was
    not unfair was made for the purpose of the
Truscott
test (see
    explanation at para.16 below) based on the Crowns disclosure obligations at
    the time. I do not understand Ratushny J. to be contradicting that finding but
    only saying that because of the fact of the non-disclosure, the result was
    unfair.


